If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  October 8, 2019
              Plaintiff-Appellee,

v                                                                 No. 343444
                                                                  Macomb Circuit Court
BRANDON JAMES DUNMIRE,                                            LC No. 2017-002222-FC

              Defendant-Appellant.


Before: RIORDAN, P.J., and K. F. KELLY and CAMERON, JJ.

PER CURIAM.

        Following a jury trial, defendant Brandon Dunmire was convicted of first-degree felony
murder, MCL 750.316(1)(b), and first-degree child abuse, MCL 750.136b(2). The trial court
sentenced Dunmire to prison terms of life without parole for the murder conviction and 18 to 30
years’ for the child abuse conviction. Dunmire appeals his convictions, and we affirm.

                               I. FACTUAL BACKGROUND

        Dunmire’s convictions arise from the death of his three-month-old daughter (“the
victim”). The victim died as a result of serious injuries that she sustained while in Dunmire’s
care on the evening of March 28, 2017. According to the victim’s mother, the victim was awake
and interacting normally when she left for work on March 28, 2017. At some point that evening,
Dunmire called the victim’s mother and reported that the victim was not breathing. The victim’s
mother directed Dunmire to call 911, which he did. When Officers Paul Kulisek and Carla
Wexford arrived at Dunmire’s residence, Dunmire opened the door and directed them to the
victim, who was on the floor near the living room. The officers observed that the victim did not
have a pulse and was not breathing. She was also cold and had bruising and abrasions on her
body. After chest compressions were administered, a pulse was detected and the victim’s
breathing and temperature were stabilized. The victim was transported to the hospital by
ambulance.

        Officers Joseph Duggan and Donald Viars remained at the home with Dunmire following
the victim’s transport to the hospital. Officer Duggan observed that Dunmire smelled of alcohol
and had slurred speech and bloodshot, watery eyes. Dunmire told Officer Duggan that he was


                                              -1-
feeding the victim with a bottle when he noticed that she had stopped breathing. Dunmire
indicated that he performed cardiopulmonary resuscitation (CPR) on the victim. Later, Dunmire
reported that the victim stopped breathing when she was on the floor on a “boppy.” Dunmire
also stated that he fell asleep on the couch with the victim on top of him and that he fell off the
couch. At some point, Officer Duggan took Dunmire to the police station and placed him in an
interview room, where Dunmire quickly fell asleep.

        At about 1:00 a.m. on March 29, 2017, Detective James Twardesky interviewed Dunmire
after reading him Miranda1 warnings. Detective Twardesky noted that Dunmire was not
exhibiting any signs of intoxication and that he was able to answer questions coherently.
According to Detective Twardesky, Dunmire denied that anyone had snuck into the home to
injure the victim, and he denied all the possible ways that the victim could have fallen and hit her
head. Dunmire explained that he noticed that the victim was blue and that he forcefully
attempted to press her chest to get air into her before he called the victim’s mother. Dunmire
denied that he had difficulty dealing with the victim’s crying or that there was tension in his
relationship with the victim’s mother. Dunmire told Detective Twardesky that he did not
remember how the victim’s injuries occurred and that he wished that he had noticed her
struggling sooner. Detective Twardesky testified that Dunmire became sarcastic at the end of the
interview and asked to leave. Dunmire was arrested.

        On March 30, 2017, the victim died. Wayne County Chief Medical Examiner Carl
Schmidt, M.D., performed the autopsy. Dr. Schmidt determined that the victim’s cause of death
was homicide as a result of multiple blunt force traumas. Dr. Schmidt noted that the victim’s
brain was swollen and bleeding on both sides and that she had a two-inch skull fracture. Given
the amount of hemorrhaging, Dr. Schmidt opined that there were 8 to 10 impacts to the victim’s
head that would have immediately affected her level of consciousness. Dr. Schmidt indicated
that each individual impact could have caused the victim’s death. Dr. Schmidt also located
bruising on the trunk of the victim’s body. The fact that there was bruising on the victim’s
abdomen led Dr. Schmidt to believe that the victim had been held against a wall or placed on the
floor before being punched or stomped. Dr. Schmidt also noted multiple rib fractures, bruising
on the lungs, and hemorrhaging to the left kidney and thymus gland, which he opined could not
have been caused by the administration of CPR. The autopsy revealed that the victim had a
broken leg, which Dr. Schmidt believed could have been caused by squeezing the leg or an
object contacting the leg with significant force. Dr. Schmidt believed that the victim’s leg was
broken several days before March 28, 2017. Among other injuries, Dr. Schmidt also noted that
the victim had hemorrhaging on the optic nerve sheath and retina and fractured vertebrae.

        Dunmire was charged with felony-murder and first-degree child abuse, and Child
Protective Services (CPS) was contacted.2 On April 4, 2017, Amanda Wietecha conducted an


1
    Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966).
2
  CPS was required to investigate because the victim’s mother had a two-year-old son who lived
with her and Dunmire at the time the victim sustained her fatal injuries. Dunmire is not the
father of the two-year-old child.


                                                -2-
interview with Dunmire at the Macomb County Jail. According to Wietecha, Dunmire
acknowledged becoming frustrated at times with the victim’s crying and said that he would put
her in a bassinet to let her “cry it out.” Dunmire told Wietecha that, on the night she was injured,
the victim was in a “bouncer” next to the couch. Dunmire surmised that the victim fell out of the
bouncer or that someone entered the home and injured the victim. However, Dunmire indicated
that he could not remember and noted that he may have blacked out.

       After a jury trial, Dunmire was convicted as charged and was sentenced to terms of
imprisonment. This appeal followed.

                                          II. ANALYSIS

         A. MOTION TO SUPPRESS STATEMENTS TO DETECTIVE TWARDESKY

        Dunmire argues that the trial court erred by denying his motion to suppress all of the
statements that he made to Detective Twardesky during the March 29, 2017 interview.3
Specifically, Dunmire contends that Detective Twardesky “trick[ed]” him into making
statements by indicating that the Miranda warnings did not “mean anything.” Dunmire failed to
raise this specific argument at the Walker4 hearing or at any time before trial. In fact, Dunmire
raised this issue for the first time on appeal, thereby rendering the argument unpreserved. See
People v Manning, 243 Mich App 615, 625; 624 NW2d 746 (2000) (holding that a motion to
suppress an involuntary confession “must be made in advance of trial”).

        Therefore, we apply the plain-error rule, which requires that “1) error must have
occurred, 2) the error was plain, i.e., clear or obvious, 3) and the plain error affected substantial
rights.” People v Carines, 460 Mich 750, 763; 597 NW2d 130 (1999). An error has affected a
defendant’s substantial rights when there is “a showing of prejudice, i.e., that the error affected
the outcome of the lower court proceedings.” Id. Moreover, “once a defendant satisfies these
three requirements, . . . [r]eversal is warranted only when the plain, forfeited error resulted in the
conviction of an actually innocent defendant or when an error seriously affect[ed] the fairness,
integrity or public reputation of judicial proceedings independent of the defendant’s innocence.”
Id. at 763-764 (quotation marks and citation omitted; alteration in original). A defendant bears
the burden of persuasion with respect to prejudice. Id. at 763.

        A statement obtained from a defendant during a custodial interrogation is admissible only
if the defendant “voluntarily, knowingly, and intelligently” waived his Fifth Amendment rights.


3
  We note that the trial court suppressed the second half of Dunmire’s March 29, 2017 statements
to Detective Twardesky because Dunmire’s invocation of his right to remain silent was not
honored. Further, all of Dunmire’s March 30, 2017 statements to Detective Twardesky were
suppressed because Detective Twardesky did not properly administer Miranda warnings before
the March 30, 2017 interview commenced and did not honor Dunmire’s invocation of his right to
remain silent.
4
    People v Walker (On Rehearing), 374 Mich 331; 132 NW2d 87 (1965).


                                                 -3-
Miranda v Arizona, 384 US 436, 444; 86 S Ct 1602; 16 L Ed 2d 694 (1966). “[C]oercion can be
mental as well as physical,” and . . . “the blood of the accused is not the only hallmark of an
unconstitutional inquisition.” Jackson v Denno, 378 US 368, 389; 84 S Ct 1774; 12 L Ed 2d 908
(1964) (citation omitted). “Only if the ‘totality of the circumstances surrounding the
interrogation’ reveal both an uncoerced choice and the requisite level of comprehension may a
court properly conclude that the Miranda rights have been waived.” Moran v Burbine, 475 US
412, 421; 106 S Ct 1135; 89 L Ed 2d 410 (1986), citing Fare v Michael C, 442 US 707, 725; 99
S Ct 2560; 61 L Ed 2d 197 (1979). The dispositive inquiry is “whether the warnings reasonably
conve[y] to [a suspect] his rights as required by Miranda.” Duckworth v Eagan, 492 US 195,
203; 109 S Ct 2875; 106 L Ed 2d 166 (1989), citing California v Prysock, 453 US 355, 361; 101
S Ct 2806; 69 L Ed 2d 696 (1981).

        This required inquiry is rooted in the underlying purpose of Miranda warnings, which is
to mitigate the inherent pressure in police interrogations:

       In order to combat these pressures [inherent in a custodial interrogation] and to
       permit a full opportunity to exercise the privilege against self-incrimination, the
       accused must be adequately and effectively apprised of his rights and the exercise
       of those rights must be fully honored. [Miranda, 384 US at 467.]

       The warning that anything the suspect says can be used against him in court serves in
substantial part to ensure that the suspect is aware of the seriousness of the situation:

       This warning is needed in order to make him aware not only of the privilege, but
       also of the consequences of forgoing it. It is only through an awareness of these
       consequences that there can be any assurance of real understanding and intelligent
       exercise of the privilege. Moreover, this warning may serve to make the
       individual more acutely aware that he is faced with a phase of the adversary
       system—that he is not in the presence of persons acting solely in his interest.
       [Miranda, 384 US at 469.]

       Thus, circumstances that can be pertinent when weighing the totality of the circumstances
concerning the voluntariness of a confession include where technically accurate warnings are
conveyed in such a way as to undermine the suspect’s “aware[ness] that he is faced with a phase
of the adversary system,” id., or situations where the warnings are weakened by express
implications “that the interrogation will continue until a confession is obtained . . .,” id. at 468.
In our voluntariness inquiry, we must consider the extent to which the Miranda warnings—
although technically accurate—actually protected against a coerced confession.

        In this case, there is no dispute that Detective Twardesky administered Miranda warnings
before he interviewed Dunmire on March 29, 2017. Dunmire essentially argues on appeal that
he did not have the requisite level of comprehension regarding these warnings at the time that he
waived them because Detective Twardesky implied that the Miranda warnings did not matter,
thereby obscuring the meaning of the warnings and rendering his waiver involuntary. More
specifically, at the beginning of the interview, Detective Twardesky stated the following:
“[T]hey called me in. So, because I—I don’t like to mess around, I am going to read you your


                                                 -4-
rights, okay? It doesn’t mean anything, it’s just, you’re in the police department. It seems like
the right thing to do, okay?”

        Dunmire suggests that the clear implication of this comment was that he need not take the
warnings seriously. However, we are left to speculate as to whether Detective Twardesky’s
comment actually had this effect on Dunmire at the time of the interview given that Dunmire
elected not to testify at the Walker hearing. Even if Dunmire had testified, it seems unlikely that
he would have testified that Detective Twardesky’s comment impacted his decision to waive his
rights considering that, at the Walker hearing, Dunmire argued only that his waiver was
involuntary because he was intoxicated, was sleep deprived, was under stress, and had not had
anything to eat for an extended period of time at the time he was interrogated.5 In fact, Dunmire
never argued before the trial court that his waiver was involuntary because the warnings
provided to him were rendered ineffective based on Detective Twardesky’s now-challenged
comment. Indeed, it was the prosecutor—not defense counsel—who elicited this testimony from
Detective Twardesky during trial. Detective Twardesky testified that his comment was intended
only to explain to Dunmire that just because he was being advised of his Miranda warnings did
not necessarily mean that he was being accused of a crime or that he ultimately would be
charged in connection with the injuries sustained by the victim. We conclude that this is a
logical interpretation of Detective Twardesky’s comment. Further, given the totality of the
circumstances, Dunmire’s invocation of his right to remain silent later during the same interview
and again the next day undercuts his claim on appeal that he was tricked to believe that Miranda
warnings did not “mean anything.”6 Accordingly, Dunmire has failed to demonstrate plain error.
See Carines, 460 Mich at 763.

        Moreover, given that the record contains overwhelming evidence of Dunmire’s guilt, we
fail to see how he would be able to establish that his substantial rights were affected by his
statements to Detective Twardesky being admitted into evidence. See id.

                B. MOTION TO SUPPRESS STATEMENTS TO WIETECHA

        Dunmire argues that the trial court erred by denying his motion to suppress the statements
that he made to Wietecha. We disagree.

        We review de novo a preserved issue concerning a trial court’s ruling on a motion to
suppress. People v Steele, 292 Mich App 308, 313; 806 NW2d 753 (2011). The trial court’s
factual findings are reviewed for clear error. People v Elliott, 494 Mich 292, 300; 833 NW2d




5
  On appeal, Dunmire does not argue that his waiver was involuntary because he was intoxicated,
was sleep deprived, was under stress, and had not eaten for an extended period of time at the
time of the interview. Nonetheless, to the extent that we have considered these arguments, we
find that they lack merit.
6
 Dunmire invoked the right to remain silent in an attempt to end the March 29, 2017 interview
and to prevent the March 30, 2017 interview.


                                                -5-
284 (2013). A factual finding is clearly erroneous if it leaves the Court with a firm and definite
conviction that a mistake was made. Steele, 292 Mich App at 313.

        Dunmire argues that the statements he made to Wietecha during the CPS interview—
which was conducted after he was arraigned and lodged at the Macomb County Jail—should
have been suppressed because Wietecha failed to administer Miranda warnings beforehand.
However, “a person who is not a police officer and is not acting in concert with or at the request
of the police is not required to give Miranda warnings before eliciting a statement.” People v
Anderson, 209 Mich App 527, 533; 531 NW2d 780 (1995), citing Grand Rapids v Impens, 414
Mich 667, 673; 327 NW2d 278 (1982). In People v Porterfield, 166 Mich App 562, 566; 420
NW2d 853 (1988), this Court considered whether a defendant’s statement to a CPS worker
“made in the course of a child-neglect proceeding was inadmissible because he was not informed
of his Miranda rights . . . at the time he made the statement.” This Court determined that
“although the caseworker was a state employee, she was not charged with enforcement of
criminal laws and she was not acting at the behest of the police; therefore, she need not have
advised defendant of his Miranda rights.” Id. at 567.

        We conclude that Wietecha was not acting in concert with or at the behest of the police.
Wietecha testified that she interviewed Dunmire as part of her child abuse investigation. She
indicated that she considered the CPS civil proceedings to be focused on the welfare of the child,
and she took steps to avoid interfering with the criminal investigation that was occurring
simultaneously. Importantly, Wietecha was not given instructions from law enforcement before
she interviewed Dunmire. Further, it is clear from the record that Wietecha’s investigation was
guided by CPS procedures, whereas Detective Twardesky’s investigation was guided by police
and criminal law procedures. The investigations, while overlapping in subject matter, occurred
to further the functions of the respective agencies. Because the record evidence supports that
Wietecha was not acting in concert with or at the behest of the police at the time of the interview,
we conclude that she was not required to administer Miranda warnings before she interviewed
Dunmire. See Porterfield, 166 Mich App at 567. Consequently, the trial court did not err by
denying Dunmire’s motion to suppress based on Dunmire’s assertions that Wietecha improperly
failed to provide him with the required warnings, see Steele, 292 Mich App at 313, and we need
not consider Dunmire’s arguments that MCL 763.8 was violated by Wietecha’s failure to record
the interview.

         Next, Dunmire alleges that the trial court erred by failing to suppress the statements that
he made to Wietecha because his Sixth Amendment right to counsel was violated. The Sixth
Amendment of the United States Constitution provides, in pertinent part, that “[i]n all criminal
prosecutions, the accused shall enjoy the right . . . to have the Assistance of Counsel for his
defence.” US Const, Am VI. The right to counsel guaranteed by the Sixth Amendment applies
to “critical stages of the proceedings where counsel’s absence might harm [a] defendant’s right
to a fair trial.” People v Buie, 298 Mich App 50, 61; 825 NW2d 361 (2012) (internal quotation
marks omitted). “The right to counsel attaches and represents a critical stage ‘only at or after the
initiation of adversary judicial proceedings against the accused by way of a formal charge,
preliminary hearing, indictment, information, or arraignment.’ ” Id., quoting People v Anderson
(After Remand), 446 Mich 392, 402; 521 NW2d 538 (1994). Thus, the Sixth Amendment right
to counsel is limited to criminal prosecutions.


                                                -6-
        In this case, Wietecha interviewed Dunmire because CPS policy required that she do so
as part of her investigation. Wietecha testified that she informed Dunmire that she was a CPS
worker who was investigating the allegations of abuse, and she explained that her investigation
was focused on the welfare of the child who remained in the home. As stated above, the record
evidence does not support that Wietecha was acting in concert with or at the behest of the police.
Rather, Wietecha’s investigation was guided by CPS procedures. Thus, because Wietecha’s
interview with Dunmire was part of a potential petition for protective custody in a civil
proceeding, the Sixth Amendment right to counsel guarantee was not applicable.7 See Turner v
Rodgers, 564 US 431, 441; 131 S Ct 2507; 180 L Ed 2d 452 (2011) (holding that the “Sixth
Amendment does not govern civil cases”); In re AMB, 248 Mich App 144, 221-222; 640 NW2d
262 (2001) (“Sixth Amendment right to counsel and the analogous state [constitutional] right to
counsel . . . do not apply directly to child protective proceedings because these proceedings are
civil, not criminal in nature” and because “the right to counsel in a protective proceeding is
statutory, not constitutional.”). Therefore, the trial court did not err by denying Dunmire’s
motion to suppress based on assertions that his Sixth Amendment right to counsel was violated
when Wietecha interviewed him after he was arraigned. See Steele, 292 Mich App at 313.

        Dunmire next argues that his Fifth Amendment right to counsel was violated because
Wietecha interviewed him after he unequivocally asserted his right to counsel during previous
interviews with Detective Twardesky. The Fifth Amendment right to counsel “is a prophylactic
right in the Supreme Court’s jurisprudence relating to the Fifth Amendment right against
compelled self-incrimination and to due process. . . .” People v Williams, 244 Mich App 533,
538; 624 NW2d 575 (2001). “The right to counsel found in the Fifth Amendment is designed to
counteract the inherently compelling pressures of custodial interrogation and to secure a person’s
privilege against self-incrimination by allowing a suspect to elect to converse with the police
only through counsel.” Id. at 539 (quotations and citations omitted). However, these safeguards
“apply only when there is a custodial interrogation of a suspect.” Id. “Generally, a custodial
interrogation is a questioning initiated by law enforcement officers after the accused has been
taken into custody or otherwise deprived of his or her freedom of action in any significant way.”
Steele, 292 Mich App at 316 (emphasis added).

        As discussed above, the record evidence supports that Wietecha was not acting in concert
with or at the behest of the police at any relevant time. Rather, she was engaging in an
investigation pursuant to CPS policies. Because Wietecha’s interview of Dunmire did not
constitute a custodial interrogation, Steele, 292 Mich App at 316, Dunmire’s Fifth Amendment
right to counsel was not implicated. See Williams, 244 Mich App at 539. Consequently, the trial
court did not err by denying Dunmire’s motion to suppress statements made to Wietecha. See
Steele, 292 Mich App at 313.




7
    According to Wietecha, Dunmire never requested counsel during the CPS interview.


                                               -7-
                       C. INVADING THE PROVINCE OF THE JURY

       Dunmire argues that the trial court improperly permitted Dr. Schmidt to testify about
what may have caused the victim’s injuries. Whether evidence was properly admitted is
reviewed for an abuse of discretion. People v McGhee, 268 Mich App 600, 636; 709 NW2d 595
(2005). A trial court does not abuse its discretion when the court chooses an outcome within the
range of reasonable and principled outcomes. People v Babcock, 469 Mich 247, 269; 666 NW2d
231 (2003).

        MRE 702, which governs the admissibility of expert testimony, requires a three-part test:
“(1) the expert must be qualified; (2) the evidence must serve to give the trier of fact a better
understanding of the evidence or assist in determining a fact in issue; and (3) the evidence must
be from a recognized discipline.” People v Williams (After Remand), 198 Mich App 537, 541;
499 NW2d 404 (1993). An expert may offer an opinion at trial if his or her testimony “is based
on sufficient facts or data,” if the testimony “is the product of reliable principles and methods,”
and if the witness “has applied the principles and methods reliably to the facts of the case.”
MRE 702. The trial court must ensure that the expert’s testimony is relevant. People v
McFarlane, 325 Mich App 507, 518; 926 NW2d 339 (2018). Even when an expert’s testimony
is relevant, it remains subject to the limits imposed by MRE 403. Id.

        “[E]xpert opinion testimony will not be excluded simply because [the testimony]
embraces an ultimate issue to be decided by the trier of fact.” People v Ray, 191 Mich App 706,
707; 479 NW2d 1 (1991). However, “it is important that the expert witness not be permitted to
testify about the requirements of law which apply to the particular facts in the case or to phrase
his opinion in terms of a legal conclusion.” People v Drossart, 99 Mich App 66, 75; 297 NW2d
863 (1980). Where there is no direct evidence of the defendant’s intent, the trier of fact may use
the opinion of an expert witness to infer the defendant’s intent. See Ray, 191 Mich App at 708.

        In this case, expert medical testimony was required because ordinary persons would not
be able to evaluate the medical evidence and assess the nature and extent of the victim’s injuries
and the possible cause of the injuries. At trial, Dr. Schmidt was qualified as an expert in
anatomical, clinical, and forensic pathology. He testified that he could “surmise” from his
training and experience and the autopsy results how the victim’s injuries occurred. Dr. Schmidt
then provided the following testimony:

       I think it is apparent given it was [a] three month[] old child that the child was
       grabbed by the leg with a force enough to cause a displaced fracture of the tibia at
       the point. I think it is fair to say that the chest was also sort of forcibly squeezed
       at some point causing enough point pressure at the level of the 7th and 8th
       thoracic vertebrae to cause a fracture and dislocation of the rib at that point. I
       think the injury to the left parietal bone was caused by impact on a hard surface[,]
       probably an edge[,] because that is how fractures happen in children with bones
       that are [as] flexible as they are at that age. I think that the child was at some
       point grabbed by the leg, and perhaps the head swung to strike the surface that
       caused the fracture of the skull, but that is about as far as I can say.



                                                -8-
       Dunmire argues that Dr. Schmidt’s “unsupported” testimony invaded the province of the
jury. We disagree. In McFarlane, 325 Mich App at 522-523, this Court recognized the
following:

       It is necessary for an expert to testify about the types of injuries typically
       observed with head trauma in children and to describe the possible mechanisms of
       injury involved. Further, unlike the case with a diagnosis of sexual assault based
       on the emotional state and statements of the complainant, a diagnosis that a
       child’s head injuries were not accidental may be made on the basis of physical
       examination and scientific evidence rather than solely on the history provided by
       the complainant. Accordingly, . . . a physician may properly offer an opinion that,
       when the medical evidence is considered along with the child’s history, the
       child’s injuries were inflicted rather than caused by accident or disease because a
       jury is unlikely to be able to assess the medical evidence. Expressing an opinion
       that the trauma was inflicted or not accidental does not impermissibly invade the
       province of the jury because the expert is not expressing an opinion regarding the
       defendant’s guilt or whether the defendant had a culpable state of mind, which the
       expert may not do. Instead, the expert is interpreting the medical evidence and
       offering the opinion that the trauma was caused by human agency, and the jury is
       free to reject that opinion on the basis of the evidence adduced at trial, including a
       contrary opinion by another expert. [Citations omitted.]

        In this case, Dr. Schmidt described his physical examination of the victim and the
victim’s injuries in great detail. Based on Dr. Schmidt’s interpretation of the medical evidence,
he opined that many of the victim’s injuries were consistent with particular human actions, such
as punching, grabbing, blunt force, or shaking. There was no evidence to suggest that the
scientific validity of Dr. Schmidt’s opinion was not based on standard methods of pathology.
Further, Dr. Schmidt did not impermissibly state his opinion in terms of a legal conclusion, i.e.,
that the injuries were caused by abuse. Rather, Dr. Schmidt testified that his classification of the
injuries did not include a determination of intent and that he could not definitively state how the
injuries were caused. Accordingly, we conclude that Dr. Schmidt’s expert opinion about the
possible causes of the victim’s injuries did not improperly interfere with the jury’s role of
determining Dunmire’s intent or culpability. See McFarlane, 325 Mich App at 523. Therefore,
the trial court’s decision to admit Dr. Schmidt’s testimony regarding the potential causes of the
victim’s injuries into evidence did not fall outside the range of reasonable and principled
outcomes. See Babcock, 469 Mich at 269.

       Affirmed.



                                                             /s/ Michael J. Riordan
                                                             /s/ Kirsten Frank Kelly
                                                             /s/ Thomas C. Cameron




                                                -9-